   Case: 2:20-cv-00087-SPM Doc. #: 8 Filed: 01/04/21 Page: 1 of 1 PageID #: 38


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 Margie Anderson,                                   )
                                                    )
                                                    )
                 Plaintiff,                         )
                                                    )
         vs.                                        )         Case No. 4:20-cv-01925-UNA
                                                    )
 Christopher Hoffman, et al,                        )
                                                    )
                                                    )
                                                    )
                                                    )
                 Defendants.                        )

                                               ORDER

        The above styled and numbered case was opened on December 31, 2020 and assigned to

the Eastern Division.

        After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Northern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Northern

Division and assigned to the Honorable Shirley P. Mensah, United States Magistrate Judge, under

cause number 2:20-cv-00087-SPM.

        IT IS FURTHER ORDERED that cause number 4:20-cv-01925 UNA be

administratively closed.

                                                                 GREGORY J. LINHARES
                                                                   CLERK OF COURT


Dated: January 4, 2021                                   By: /s/ Michele Crayton
                                                               Court Services Manager

In all future documents filed with the Court, please use the following case number 2:20-cv-00087-SPM.
